                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Carita Burn and John Burns,                  )
                                             )
               Plaintiffs,                   )      ORDER RESCHEDULING STATUS
                                             )      CONFERENCE
       vs.                                   )
                                             )
Secure Energy Services, Inc., Secure         )      Case No. 1:18-cv-194
Energy Services, USA, LLC, Eugene            )
Davis, and Keith Daniel Davis.               )
                                             )
               Defendants.                   )


       The status conference scheduled for October 1, 2019, shall be rescheduled for October 9,

2019, at 11:00 a.m. CDT by telephone. To participate in the conference, the parties shall call the

following number and enter the following access code:

       Tel. No. (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 30th day of September, 2019.
                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
